Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Autumn Hills Nursing and Rehabilitation Center of Niles, LLC,
(CCN: 365672),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-449
Decision No. CR3119

Date: February 18, 2014

DECISION

Petitioner, Autumn Hills Nursing and Rehabilitation Center of Niles, LLC (Petitioner or
facility), is a long-term care facility located in Niles, Ohio, that participates in the
Medicare program. Based on a complaint investigation survey completed November 10,
2011, and a follow-up survey completed December 20, 2011, the Centers for Medicare &
Medicaid Services (CMS) determined that, from September 23, 2011 through January 11,
2012, the facility was not in substantial compliance with Medicare program requirements
and that, from September 23 through October 27, 2011, one of its deficiencies posed
immediate jeopardy to resident health and safety. CMS imposed civil money penalties
(CMPs) of $4,400 per day for 35 days of immediate jeopardy and $100 per day for 76
days of substantial noncompliance that was not immediate jeopardy.

Here, Petitioner limits its challenges to the deficiency cited at the immediate jeopardy
level (42 C.F.R. § 483.25), the immediate jeopardy determination itself, and the
accompanying $4,400 per day CMP.
For the reasons set forth below, I find that the facility was not in substantial compliance
with the challenged program requirement; this deficiency posed immediate jeopardy to
resident health and safety; and the penalty imposed is reasonable.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months, and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, following a survey completed November 10, 2011, CMS determined that the
facility was not in substantial compliance with three program requirements:

© 42 C.F.R. § 483.15(a) (Tag F241— quality of life — dignity) at scope and severity
level E (pattern of noncompliance that causes no actual harm with the potential for
more than minimal harm);

e 42 C.F.R. § 483.25 (Tag F309 — quality of care) at scope and severity level J
(isolated instance of immediate jeopardy); and

© 42 C.F.R. § 483.25(a)(3) (Tag F312 — quality of care — activities of daily living) at
scope and severity level D (isolated instance of noncompliance that causes no
actual harm with the potential for more than minimal harm).

Based on these findings, CMS imposed CMPs of $4,400 per day, beginning September
23, 2011, and $100 per day beginning October 28, 2011. CMS Exs. 1, 5.

On December 20, 2011, surveyors conducted another complaint investigation. Based on
their findings, CMS determined that the facility was not in substantial compliance with
two program requirements:
© 42 C.F.R. § 483.10(b)(11) (Tag F157 — notification of changes) at scope and
severity level D; and

© 42C.F.R. § 483.30(a) (Tag F353 — nursing services — sufficient staff) at scope and
severity level E.

CMS continued the $100 per day CMP. CMS Exs. 1, 20.

Following a January 19, 2012 revisit, CMS determined that the facility returned to
substantial compliance on January 12, 2012. CMS Ex. 2.

Petitioner timely requested a hearing. Petitioner limits its appeal to one deficiency cited
during the November survey: 42 C.F.R. § 483.25 (Tag F309), which was cited at the
immediate jeopardy level. Petitioner does not challenge the other deficiencies cited
during the November survey and does not appeal any of the December survey findings.
P, Post-hrg. Br. at 2; Transcript (Tr.) of January 30, 2013 Hearing 6-7.' It does not
challenge the $100 per day CMP. CMS’s determinations with respect to the deficiencies
that were not appealed are therefore final and binding and provide a sufficient basis for
imposing a penalty. From September 23, 2011 through January 11, 2012, the facility was
not in substantial compliance with program requirements. The $100 per day CMP that
CMS has imposed for 76 days of substantial noncompliance ($7,600 total) is reasonable.

On January 30, 2013, I convened a video hearing from the offices of the Departmental
Appeals Board in Washington, D.C. Counsel and most of the witnesses convened in
Youngstown, Ohio. Witness Roberta Kaplow testified from Atlanta, Georgia, and
Witness Rebecca Hromyak testified from Greenville, North Carolina. Tr. 14, 202. Ms.
Marian C. Nealon appeared on behalf of CMS. Ms. Barbara L. Miltenberger and Mr.
Scott Martin appeared on behalf of Petitioner. I have admitted into evidence CMS
Exhibits (CMS Exs.) 1-20 and 35-43, and Petitioner’s Exhibits (P. Exs.) 1-5 and 7-30,
Petitioner having withdrawn P. Ex. 6 during the course of the hearing. Tr. 8-11, 14, 181.

The parties have filed pre-hearing briefs (CMS Pre-hrg. Br.; P. Pre-hrg. Br.) and post-
hearing briefs (CMS Post-hrg. Br.; P. Post-hrg. Br.); CMS filed a reply brief (CMS
Reply).

In error, the transcript says that petitioner did not appeal the “September” survey
findings. It should have said “December” survey findings. Tr. 7.
IL. Issues

Based on the uncontested issues, the facility was not in substantial compliance with
Medicare program requirements from September 23, 2011 through January 11, 2012, and
I must affirm a CMP of at least $100 per day.

The remaining issues are:

1. From September 23 through October 27, 2011, was the facility in substantial
compliance with 42 C.F.R. § 483.25 (Tag F309), the quality-of-care regulation,
which mandates that the facility provide necessary care and services to each
resident;

2. If the facility was not then in substantial compliance with 42 C.F.R. § 483.25, did
that deficiency pose immediate jeopardy to resident health and safety; and

3. Is the CMP imposed — $4,400 per day for that period — reasonable?
Tr. 6-7.
II. Discussion

A, The facility was not in substantial compliance with 42
CF.R. § 483.25, because facility staff did not closely
monitor a resident’s deteriorating respiratory condition
nor immediately report to her physician the changes in
her condition.”

Program requirements. Under the statute and the “quality of care” regulation, each
resident must receive, and the facility must provide, the necessary care and services to
allow a resident to attain or maintain the highest practicable physical, mental, and
psychosocial well-being, in accordance with the resident’s comprehensive assessment
and plan of care. Act § 1819(b); 42 C.F.R. § 483.25.

Resident 145 (R145). This case revolves around R145. R145 was a 75-year-old woman
suffering from diabetes, chronic obstructive pulmonary disease (COPD),° coronary artery
disease, hypertension, atrial fibrillation, anxiety, and many other disorders. CMS Ex. 15

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

> COPD involves chronic inflammation of the lungs’ air sacs. CMS Ex. 38 at 4 (Kaplow
Decl. {| 23).
at 45. She developed gangrene, and, in June 2011, her right leg was amputated above the
knee. In September 2011, her left leg was amputated above the knee. CMS Ex. 15 at 23,
45; CMS Ex. 19 at 171. Following her left-leg amputation, she was readmitted to the
facility on September 10, 2011. CMS Ex. 15 at 23, 35; CMS Ex. 19 at 175. At the time
of her readmission, her physician ordered 2.5mg/3mL Albuterol aerosol every four hours,
as needed (Q4° prn), to treat wheezing/shortness of breath related to her COPD. CMS
Ex. 15 at 56; P. Ex. 20 at 2.

R145’s treatment records show that her condition remained stable for the week following
her readmission. Until the evening of September 18, nursing staff reported no complaints
of shortness of breath or other respiratory difficulties, almost always responding “none”
or “not applicable” to questions about her oxygen/respiratory needs. CMS Ex. 15 at 28-
34. Even her medication order is referred to only a couple of times (“‘prn aerosols”).
CMS Ex. 15 at 29, 31, 34.

Progress notes indicate that, at 8:15 p.m. on September 18, R145 complained of shortness
of breath. She was administered Albuterol aerosol “with good effect” and voiced no
further complaints. CMS Ex. 15 at 28.

At 6:41 the following morning (September 19), R145 again complained of shortness of
breath, and nurses reported audible wheezes throughout her lungs.’ Her oxygen
saturation level was 86%. The nurses administered Albuterol aerosol “with good effect”;
er wheezes diminished; and she expressed no further complaints about shortness of
breath (according to the notes). CMS Ex. 15 at 28.

In a respiratory progress note dated September 19 at 4:29 p.m., the facility’s respiratory
therapist, Christine Hunkus, indicated that she checked on the resident “after hearing
from staff that she was short of breath.” Respiratory Therapist Hunkus found that the
resident’s respirations were labored and noted that she was asking for aerosol treatment.
Her oxygen saturation level was 88% on room air, though the therapist noted that a
“nursing assistant had been working with [R145] and had just turned her.” The therapist
eard wheezing “both audibly and throughout [the resident’s] lung fields.” The resident
ad a moist and productive cough. After the aerosol treatment, her breathing was less
labored, and her oxygen saturation level was up to 94% on room air. Respiratory
Therapist Hunkus indicated that she would ask the physician to order a chest x-ray. CMS
Ex. 15 at 27-28.

* For individuals suffering from COPD, fluid leaks from the vessels that surround the air
sacs of the lungs into the air sacs themselves. Tr. 28. When air passes through the fluid,

it causes sounds, referred to as crackle, rhonchi, or rales. CMS Ex. 38 at 4 (Kaplow Decl.
§ 23); Tr. 30. Wheezing indicates that air is passing through a narrow passageway. This

narrowing causes breathing difficulties. CMS Ex. 38 at 4 (Kaplow Decl. § 23).
A note dated September 20 at 1:41 p.m. indicates that R145 again complained of
shortness of breath and was administered the aerosol at 11:30 a.m. “with effect noted.”
CMS Ex. 15 at 26-27.

R145’s physician, Dr. Bahaa Awadalla, ordered a chest x-ray, which was performed on
September 21, 2011. The x-ray showed that R145 had left lower lobe pneumonia or
atelectasis (collapsed lung). CMS Ex. 15 at 26. Dr. Awadalla prescribed the antibiotic
Avelox. According to progress notes, at 3:30 p.m. that day, the resident again
complained of shortness of breath; her oxygen saturation level was 79%. “Crackles”
were heard in her left lower lobe, and wheezing was heard throughout her left lung fields.
Registered Nurse (RN) Autumn Lopez notified R145’s physician of her status and
administered oxygen via nasal cannula. CMS Ex. 15 at 26. RN Lopez reported that, by
9:00 p.m., the resident said that she felt better. CMS Ex. 15 at 26. Staff administered
Albuterol treatments three times on September 21. CMS Ex. 15 at 57; Tr. 43.

Progress notes for the next day or two record no significant problems. They indicate that,
on September 22, R145 continued to receive oxygen via nasal cannula. CMS Ex. 15 at
25. As of 1:50 a.m. September 23, the notes describe her as “pleasant and cooperative
with staff.” She is “alert and oriented to self,” but at times is “confused as to facility and
date.” CMS Ex. 15 at 25. She continued on oxygen per nasal cannula. CMS Ex. 15 at
25. According to the resident’s Medication Administration Record (MAR) she required
few Albuterol treatments — just one on September 22 and one on the morning of
September 23. CMS Ex. 15 at 57; Tr. 45.

By 3:31 p.m. on September 23, 2011, however, the resident’s condition had changed.
According to a note written by Respiratory Therapist Hunkus, the resident’s breath
sounds revealed “high pitched wheezing and rhonchi throughout.” The resident
continued receiving oxygen via nasal cannula, and was given Lasix and aerosol
treatments. Her oxygen saturation level was 93%. For the first time since her admission,
she had swelling in her hands and elbows. The respiratory therapist wrote that the
resident required close monitoring, and she discussed that need with nursing staff. CMS
Ex. 15 at 25.

At 8:15 p.m., R145 “was found,” unresponsive, with no vital signs. Staff initiated CPR
and sent the resident to the emergency room, where she was pronounced dead. CMS Ex.
15 at 24.

Failure to report changes. CMS faults the facility for not immediately reporting the
September 23 changes — a significant deterioration in the resident’s respiratory condition
and swelling in her arms/elbows — to the resident’s physician. According to CMS’s
expert witness, Roberta Kaplow, RN, Ph.D., failing to report deviates from standard
nursing practices, which require that such changes in status be reported to the physician
immediately.° See Spring Meadows Health Care Ctr., DAB No. 1966 at 17 (2005)
(“[M]eeting professional standards of quality may not always be sufficient, but, at the
very least, such standards define the minimum services that must be provided . . . .”).
Failing to do so, according to CMS, risked further deterioration in the resident’s
condition “without her receiving necessary treatment as determined by her physician.”
CMS Ex. 38 at 3-4 (Kaplow Decl. 4§ 21, 24).°

Petitioner, on the other hand, argues that R145’s condition did not change, so staff had no
reason to contact her physician. At the same time, Petitioner claims that staff, in fact,
contacted her physician.

Most obvious, the swelling in R145’s extremity or extremities (referred to as peripheral
edema) unquestionably presented a significant change in her condition that staff should
immediately have reported to her physician. Peripheral edema can be a sign of heart
failure. CMS Ex. 38 at 4 (Kaplow Decl. 23). Dr. Awadalla eventually learned about it,
but this record does not indicate when he learned. In her written declaration, Licensed
Practical Nurse (LPN) Rebecca Hromyak stated that she worked the day-shift on
September 23 (7:00 a.m. to 7:00 p.m.) and noted that R145 had swelling in her right arm,
though not “pitting edema.” Although her declaration suggests that she noticed swelling
at the start of her shift, progress notes do not mention the symptom until 3:31 p.m. that
afternoon (“some swelling noticed in hands and elbows”). LPN Hromyak asserts that she
assumed that the swelling was due to the resident’s positioning, so she elevated the arm.
According to her declaration, the swelling decreased throughout the day, a claim
supported primarily by LPN Hromyak’s own statements, not by any actual medical
evidence. P. Ex. 3 at 1 (Hromyak Decl. § 3).

Petitioner suggests that staff were not required to report the arm swelling because it
affected only one arm and was likely caused by positioning rather than a more serious
underlying condition. But the contemporaneous treatment note refers to swelling in both
“hands” and “elbows” (plural). CMS Ex. 15 at 25. Moreover, as Dr. Kaplow pointed

> Dr. Kaplow is a clinical nurse specialist at Emory University Hospital and an adjunct
member of the faculty at Emory’s Neil Hodgson Woodruff’s School of Nursing. In
addition to her bachelor of science degree in nursing, she has a master’s degree in
delivery of nursing services, a doctorate in research and theory development, and a post-
masters certificate as a clinical nurse specialist. CMS Ex. 35; see CMS Ex. 38 at 1-3
(Kaplow Decl. J 1-18).

® The regulations also mandate that staff immediately consult the resident’s physician
when there is a significant change in the resident’s physical, mental or psychosocial
status or a need to alter treatment. 42 C.F.R. § 483.10(b)(11). However, CMS did not
cite the facility under that regulation.
out, all swelling is positional, since “[t]he fluid will move with gravity.” Tr. 53. In any
event, the swelling represented a significant, and potentially very serious, change, and
staff were bound to report it to the physician, no matter what they thought its cause. This
is particularly true in this case, because swelling can indicate heart failure or infection,
conditions to which R145 was especially vulnerable. Tr. 54.

At the time, LPN Hromyak apparently recognized that she should notify the physician.
According to her declaration, at about 10:00 a.m. that morning, she told her colleague,
LPN Jo Ellen Liboratore, that she (LPN Hromyak) “needed to contact Dr. Awadalla
about R145’s swelling to her right arm and complaints of shortness of breath.” P. Ex. 3
at 1 (Hromyak Decl. § 4). But Petitioner has not established that LPN Hromyak or any
other staff member timely reported the changes. On the one hand, LPN Liboratore wrote
a new physician’s order, and she might have placed the call while covering for LPN
Hromyak, sometime after 10:00 a.m. but before 12:15 p.m. On the other hand, according
to Respiratory Therapist Hunkus, as late as 2:00 p.m., staff were administering Albuterol
pursuant to Dr. Awadalla’s earlier (prn) order, which suggests that the call was made
much later in the day. Tr. 98. Neither Dr. Awadalla nor any staff member remembers a
specific call, nor do any contemporaneous records indicate that a call was made, even
though standard nursing practice requires nurses to document such calls. Tr. 218. Thus,
without regard to her increased breathing difficulties (discussed below), the evidence
does not show that staff promptly reported a new and troubling symptom; this violates the
standard of care and puts the facility out of substantial compliance with the quality-of-
care regulation.

Even assuming that staff contacted the physician sometime that morning (an assumption
not supported by any reliable documentary or testimonial evidence), the evidence also
establishes that, by 3:31 p.m. on September 23, R145’s respiratory condition had
deteriorated significantly. From September 18 to 23, the Albuterol treatments seem to
have been controlling R145’s breathing difficulties. Even when she contracted
pneumonia, she did not require treatment more than three times a day. Treatment records
show that she responded well to them and that the Albuterol aerosol sustained her for at
least four to six hours at a time. CMS Ex. 15 at 57. But, as of 3:31 p.m. on September
23, the aerosol treatments were no longer sustaining R145 for any significant period.
Though treated at 10:00 a.m. and 2:00 p.m. that day, she was wheezing and complaining
about shortness of breath at 3:31 p.m., only an hour and a half after her last treatment.
This represented a significant change. Tr. 74-75 (“So that indicates to me that this patient
has taken a turn for the worse .... Something . . . has happened to her and it needs to be
reported and investigated further.”).

At 3:31 p.m., the respiratory therapist was plainly disturbed by the resident’s condition,
as evidenced by her assessment and note that R145 needed to be monitored closely.
CMS Ex. 25 at 160. Yet, no reliable evidence establishes that either she or any of the
nursing staff reported those concerns to the resident’s physician until much later.
How much later is impossible to determine. The resident’s treatment record is replete
with glaring omissions and misleading entries. The witness testimony is characterized by
faulty memories and inconsistent statements. According to the progress notes, at 4:50
p.m., with the resident’s family voicing concerns about the resident’s deteriorating
condition, LPN Hromyak called R145’s physician, who ordered that the resident’s Lasix
be changed “to qd” (every day) and that her Albuterol be administered qid (four times
daily) instead of every four hours, prn (as needed). CMS Ex. 19 at 22.

I note first that this change in the resident’s order for Albuterol is puzzling. Prior to the
change, she could receive the medication every four hours, as needed. CMS Ex. 15 at 56.
By the afternoon of September 23, the four-hour interval was too long; after just an hour
and a half, she was again short of breath and wheezing. But, instead of allowing more
frequent treatments, her physician decreased their frequency to four times a day, which
means roughly every six hours. See Tr. 62-63. According to Dr. Awadalla’s written
declaration, he ordered that the aerosol treatments be given four times a day rather than
on an as needed basis, because “she was getting those treatments regularly anyway.” P.
Ex. 7 at 6 (Awadalla Decl. § 27). He thought (incorrectly) that he was changing the order
to reflect the practical frequency of the medication’s administration. This suggests that
staff did not accurately describe to him the resident’s current medication order, her
deteriorating condition, or both.

lam not sure that Dr. Awadalla ever fully understood what he had done. However, he
agreed that staff “absolutely” needed to call him and ask for an additional order, if
administering the drug four times a day did not sustain the resident. Tr. 157.

In her written declaration, LPN Hromyak asserts that “at 4:50 p.m.,” she documented that
the resident’s condition had not worsened over the shift; that the resident had edema to
her right arm and both arms were elevated; and that “the family was voicing concern over
the resident’s condition and asked me numerous times if I had spoken with the
physician.” According to the note, she told the family that she had spoken to the
physician and that he had changed his orders. P. Ex. 3 at 2 (Hromyak Decl. § 6). But
LPN Hromyak now admits that she had not then called the physician. Someone else did,
and no one knows when the call was placed nor what was reported. And she could not
remember when she wrote the note, but considered it “most likely” that she did so at the
end of her shift. Tr. 215. She admitted that she altered the facility’s computer system, so
that it would record the earlier time (“You have the ability to change dates and times in
our computer system’’) and insisted that it was perfectly appropriate to alter a record to
indicate that an entry had been made at a time other than when it was made. Tr. 212-214,
216, 218.

In her written declaration, LPN Hromyak also claims that she called Dr. Awadalla at
about 5:00 p.m. and told him that the resident was doing better. P. Ex. 3 at 3 (Hromyak
10

Decl. § 13). There is no record of such a call. Moreover, under cross-examination, LPN
Hromyak admitted that she did not know when she called Dr. Awadalla; that any call she
made “had nothing to do with the breathing treatment” or the resident’s respiratory
condition; and that she did not record any call. Tr. 210, 218-220. She also said
(somewhat inconsistently) that she did not recall but “believed” that she reported the
respiratory therapist’s findings to the physician. She ultimately testified that she updated
the doctor “to let him know that the patient show[ed] improvement.” Tr. 220-222. The
witness’s testimony was inconsistent and completely unreliable. I find it unlikely that she
spoke to the doctor until very late in the day, but, if, in fact, she told him that the
resident’s condition was improving, she seriously misrepresented the situation.’

Under cross-examination, LPN Hromyak said that LPN Jo Ellen Liboratore called the
physician and obtained the order change sometime between 10:15 a.m. and 12:15 p.m.,
while LPN Hromyak was out of the unit. Tr. 210-211; 218. But she also testified that
she did not know when LPN Liboratore took the order, and the medical record includes
no documentation of such a call. Tr. 211, 218.

For her part, LPN Liboratore claims that, at LPN Hromyak’s request, she called R145’s
physician, Dr. Awadalla, who changed R145’s medication — increasing her Lasix (from
20 mg every other day to 20 mg every day) and changing her Albuterol aerosol from
“every four hours as needed” to “every four hours.” P. Ex. 11 at 1 (Liboratore Decl. § 5).
But LPN Liboratore misstates the changes in the Albuterol order; Dr. Awadalla changed
it from “every four hours as needed” to “four times a day.” Moreover, she does not say
when she called Dr. Awadalla. She prepared a written physician order, but, significantly,
eft blank the space for indicating the time the order was given. CMS Ex. 15 at 90.8

At the time of the survey, Dr. Awadalla reported that he “did not recall being called and
updated regarding [R145’s] change in condition.” CMS Ex. 5 at 12; CMS Ex. 37 at 2
(Zuschlag Decl. §§ 3, 4); Tr. 129. In his written declaration, he claimed that he “was
notified” about the resident’s right arm edema and shortness-of-breath complaints, but,
again, did not mention when he was so notified. P. Ex. 7 at 5-6 (Awadalla Decl. 27).
Inasmuch as the timing of the calls is critical, I find these omissions telling.

Dr. Awadalla later testified that he received the call at 4:50 p.m., which is a problem,
inasmuch as LPN Hromyak admitted that she did not place the call at that time. Tr. 138-

7 To determine whether the resident’s condition was improving, staff should have
compared her vital signs over time. Because she did not record vital signs, the LPN
lacked sufficient information on which to base that determination. See Life Care Ctr. of
Bardstown, DAB No. 2479 at 20-21, 26 (2012).

* To make matters even more confusing, LPN Hromyak denies telling LPN Liboratore to
call the physician. Tr. 211.

11

139. Ultimately, the physician admitted that his testimony as to the time was based on
the (erroneous) entry in the progress notes, and that he had no independent recollection of
receiving the call. Tr. 139; see Tr. 212-213. He produced no records of his own
documenting contact from the facility. See Tr. 139.

R145’s medical record establishes that, at most, two calls were made to the physician on
the last day of R145’s life: one at an undisclosed time that resulted in the medication

changes, and a second at 8:30 p.m., after staff found the unresponsive resident, at which
time Dr. Awadalla ordered them to send her to the emergency room. CMS Ex. 15 at 90.

The record includes other evidence of the resident’s deteriorating condition that afternoon
and her family’s increasingly frantic efforts to persuade staff to help her. When she later
called to complain about her grandmother’s treatment, R145’s granddaughter told the
state agency that she, her mother, and her aunt arrived at the facility in the early afternoon
of September 23. She described her grandmother as “in physical distress.” Her hands
and fingers were “very swollen”; her face “was ashen”; she complained that she felt
“really, really bad,” and breathing treatment did not help. CMS Ex. 11 at 2.

LPN Hromyak documented that “[f]amily is voicing concerns over [the resident’s
condition] and this nurse has reassured numerous times that we will keep the doctor
updated and follow his orders.” CMS Ex. 19 at 22. In a statement dated November 30,
2011 (and submitted during the Informal Dispute Resolution (IDR) process), she
admitted that the resident’s anxious family member approached her four times during the
afternoon of September 23, concerned about the arm swelling. In her testimony, she
claimed that R145’s daughter was not concerned about her mother’s shortness of breath,
only about the swollen arm (“She said, ‘What if she goes to the hospital? What if she
needs to go to the hospital? Her arm is swollen. Should she go to the hospital?’”). Tr.
234. But, when pressed, she admitted that the daughter also bothered her about giving
her mother another aerosol treatment: “When is she going to get her next breathing
treatment?”). Tr. 234.

The facility’s Director of Nursing (DON), Brenda Bergman, confirmed that she went to
R145’s room for the explicit purpose of speaking to the resident’s daughter, because the
woman was so anxious.” Tr. 160.

Petitioner justifies its actions by claiming that R145 experienced similar difficulties, at
least with respect to wheezing, during her hospitalization. I do not see how this helps

° Petitioner has suggested that the complaints expressed by R145’s family should be
given no credence, because certain family members were unreasonably anxious and
troublesome. Given the severity of R145’s condition, their anxiety seems to have been
justified. They were describing real symptoms that merited close monitoring and
physician intervention.
12

Petitioner’s case. That the resident was acutely ill while admitted to an acute-care setting
is hardly surprising. If anything, it would seem that a long-term-care resident’s
experiencing symptoms similar to those she experienced in an acute-care setting would
make it all the more important for staff to report those symptoms to her physician, since it
suggests that she might again require acute care.

Nor am I persuaded that the facility should prevail because it allegedly provided care
comparable to that provided by the hospital. Petitioner has not demonstrated that a
complete set of her hospital records have been submitted. I see neither nursing notes nor
medication administration records from R145’s hospitalization. See, e.g., Tr. 187, 189.
So, even if this issue were properly before me (which it is not), I could not assess the
level of monitoring R145 received while hospitalized.

What matters here are R145’s hospital discharge records, which indicate that she had “an
episode of shortness of breath” for which she was treated, and “since then, her respiratory
status has improved.” P. Ex. 20 at 10, 31. Her condition at discharge was characterized
as “stable.” P. Ex. 20 at 14. As the evidence establishes, her respiratory condition
declined about a week later, then stabilized until the afternoon of September 23, when it
deteriorated. Staff’s failure to report that deterioration violated the standard of care and
put the facility out of substantial compliance.

Inadequate monitoring. Notwithstanding the respiratory therapist’s instructions that
nursing staff closely monitor R145, progress notes show virtually no monitoring between
3:31 p.m. and 8:15 p.m., when the resident was found unresponsive, with no vital signs.'°
CMS Ex. 15 at 24.

According to Dr. Kaplow, staff should have checked and recorded the resident’s vital
signs, particularly heart rate, blood pressure, and respiratory rate, at least every 30
minutes to an hour. Her pulse oximetry readings should have been noted hourly. CMS
Ex. 38 at 4 (Kaplow Decl. §j 25). The standard of care also mandates that nursing staff
listen to the resident’s breath sounds, observe how her chest wall is moving, note changes
in her coughing, and observe whether she is using accessory muscles to assist in her
breathing (which indicates respiratory distress). Staff should also have assessed the
resident’s mental status and checked for signs of diaphoresis (excessive sweating),
another sign of respiratory distress. CMS Ex. 38 at 4 (Kaplow Decl. | 26); see also CMS
Ex. 43 (providing the standard of care for monitoring residents with acute illnesses or

'° LPN Hromyak, on the other hand, claims that Respiratory Therapist Hunkus “agreed
that she would closely monitor the resident. . . .”. (emphasis added) P. Ex. 3 at 2
(Hromyak Decl. § 6).
13

infections). To monitor adequately, staff should have assessed and documented R145’s
lung sounds, color of the resident’s skin, lips, and fingernail beds, changes in mental
status or level of consciousness, increased restlessness, shortness of breath or other
difficulty breathing, presence/absence of cough, and the presence/absence of signs and
symptoms related to a specific infection. CMS Ex. 43.

Dr. Awadalla agreed that he expected staff to be monitoring the resident’s vital signs. Tr.
145-146. At a minimum, staff should have assessed the effectiveness of the Albuterol, by
noting the resident’s vital signs before and after the medication was given. Dr. Awadalla
testified that he considered it “important, for sure,” that staff assess to see if the resident
exhibits improvement as a result of the treatment. Heart rate, respiratory rate, and blood
pressure should be checked after every treatment and noted in the progress notes. Tr.
148, 151.

DON Bergman agreed that standard nursing practice requires that assessment results be
written down. Tr. 162. Even LPN Hromyak admitted (albeit grudgingly) that “if you
don’t write it down, it didn’t happen.” Tr. 232.

The record shows that facility staff fell far short of the standard of care. Between 4:50
p.m. and 7:55 p.m., nothing is recorded in the progress notes. CMS Ex. 19 at 22. Based
on the resident’s entire medical record, it seems that a nurse took the resident’s pulse just
once, when she administered ordered medication and noted the resident’s oxygen levels.
According to notes from the emergency room, staff reported that R145 had been down
for an unknown amount of time, and that they found her during a medication pass. CMS
Ex. 15 at 4.

Although staff members subsequently claimed to have performed assessments and
administered treatments during this time, the resident’s treatment record does not support
their claims.

For example, in her IDR statement, LPN Hromyak said that she administered an aerosol
breathing treatment at 6:00 p.m. on September 23. CMS Ex. 19 at 164. According to the
progress notes, however, she administered the aerosol at 7:55 p.m. CMS Ex. 19 at 22.
During these proceedings, she said that she administered the treatment at 6:00 p.m., Tr.
223, 225; but elsewhere she said she did so “probably closer to 6:45.” Tr. 232. Even
assuming that she administered the treatment at 6:00 p.m. or 6:45 p.m., she violated the
standard of care by inaccurately recording the time of administration as 7:55 p.m. The
nurse must document late entries by indicating both the documentation time and the
administration time. CMS Ex. 38 at 5 (Kaplow Decl. § 28).

LPN Hromyak also failed to document the treatment in the facility’s MAR, which shows
treatments administered at 10:00 a.m. and 2:00 p.m., but no other time. Even if I
accepted that she administered the treatment (which I do not), I would find that she
14

violated standard of care by failing to document and/or inaccurately documenting that she
had done so. CMS Ex. 15 at 56; CMS Ex. 43 at 1 § 7 (instructing nurses to “[d]ocument
the results of monitoring, observations, nursing interventions, notifications, and the
resident’s response in the nurses’ notes.”).'!

Nor is this the only example of staff’s failing to document a necessary assessment or
ordered treatment:

e At 4:00 p.m. on September 23, LPN Hromyak should have measured R145’ blood
sugar and administered Novolin. CMS Ex. 15 at 69. She claims to have tested the
resident’s blood sugar, although she did not write that down. She could not
remember whether she administered the Novolin, but she did not document that
she had done so. Tr. 240-241.

e LPN Liboratore claims that she would have assessed the resident before calling the
physician. P. Ex. 11 at 1 (Liboratore Decl. ¥ 5). But she has no memory of the
resident nor of performing an assessment; she does not mention when she
performed the assessment. Most significant, she did not document and the facility
has no record that she ever performed an assessment.

e DON Brenda Bergman, claims that she assessed the resident between 4:00 and
4:30 p.m. on September 23. P. Ex. 2 at 2 (Bergman Decl. {{ 6, 8). However, she
documented no findings.

e Notwithstanding a physician order to take vital signs every shift for the first three
days following her admission and weekly thereafter, no record shows that staff did
so. CMS Ex. 15 at 65; see Tr. 229-232.

Petitioner acknowledges that its “documentation was not perfect,” but minimizes the
significance of this inadequacy, arguing that nurses cannot be expected to document
everything that occurs with a patient. P. Post-hrg. Br. at 16-17. The problem here was
not that staff failed to document everything, but that staff documented so little, including
necessary assessments and administration of medications. Inaccurately recording the
time an aerosol treatment is administered, for example, means that staff and the physician
cannot tell how long the medication is effective. CMS Ex. 38 at 5-6 (Kaplow Decl. § 28).

'' LPN Hromyak implied that others also neglected to document that they administered
medications. Tr. 227 (“I’m not the only person who had ever forgot[ten] to initial
something on the MAR.”). Given the sorry state of the facility’s documentation, | find
incredible the opinion of Petitioner’s expert witness, Jeanne Rutledge, RN, that “the
majority of skilled nursing facilities would not document as frequently as found in this
case.” P. Ex. 8 at 6 (Rutledge Decl. § 28).
15

Finally, that staff were unable to say how long R145 had been unresponsive before they
found her shows that did not closely monitor her condition.

The facility’s “monitoring” was inadequate for an individual exhibiting the symptoms
R145 was exhibiting. The facility was thus not providing necessary care and services so
that she could attain her highest physical well-being, and was not in substantial
compliance with 42 C.F.R. § 483.25.

B. CMS’s determination that the facility’s deficiency under 42
C.F.R. § 483.25 posed immediate jeopardy to resident health
and safety is not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.
§ 498.60(c). The Departmental Appeals Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy, and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy
exists.” Barbourville Nursing Home, DAB No. 1931 at 27-28 (2004) (citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Ctr., DAB No. 2067 at 7, 9
(2007)).

I need not find that the facility’s noncompliance actually caused serious harm or injury to
R145, or that it caused her death. So long as the deficiencies are likely to cause serious
injury or harm, they pose immediate jeopardy. As recognized by Respiratory Therapist
Hunkus, R145 was in distress and in need of careful monitoring during the afternoon and
evening of September 23. When her ordered treatments were no longer sufficient to
sustain her, staff should have accurately reported that fact to her physician, so that he
could respond immediately and appropriately. Staff then failed to monitor her closely
and kept inadequate records of her condition and the treatments they provided (if, in fact,
they provided them). In light of the resident’s fragile condition, these inadequacies were
likely to cause the resident serious harm or even death. CMS’s immediate jeopardy
determination is therefore not clearly erroneous.

C. The penalty imposed is reasonable.

To determine whether a CMP is reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
16

§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
kind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions, nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848, at
21 (2002); Community Nursing Home, DAB No. 1807, at 22 et seq. (2002); Emerald
Oaks, DAB No. 1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1638, at 8
(1999).

CMS imposes a penalty of $4,400 per day for 35 days of immediate jeopardy, which is in
the low-to-middle penalty range for deficiencies constituting immediate jeopardy ($3,050
— $10,000 per day). 42 C.F.R. §§ 488.408(e)(iii); 488.438(a)(1)(i).

Considering the relevant factors, the penalty is reasonable. First, the facility has a
significant history of noncompliance. Since at least 2004, the facility has not been found
in substantial compliance during an annual survey. CMS Ex. 3. In 2010 (the year before
the survey in this case), it was cited for G-level (actual harm) deficiencies under quality-
of-care (42 C.F.R. § 483.25 — Tag F309), as well as failing to prevent pressure sores (42
C.F.R. § 483.25(c) — Tag F314), and failing to prevent accidents (42 C.F.R. § 483.25(h) —
Tag F323). Nor were these the facility’s only deficiencies. It was not in substantial
compliance with the Life Safety Code (Tag 0056). In subsequent complaint-investigation
surveys that year, the facility was again not in substantial compliance with 42 C.F.R.

§ 483.25(h) and 42 C.F.R. § 483.13(b) (Tag F223), which addresses resident behavior
and facility practices, including preventing abuse. The latter deficiency caused actual
arm. CMS Ex. 3 at 2.

Petitioner argues that the facility’s history “demonstrates a pattern of addressing surveyor
concerns prior to the surveyors leaving the building, of immediate corrections, and of
expectations that all staff will meet the highest standards for consistent quality care.” P.
Post-hrg. Br. at 23. That substantial deficiencies were found during every survey since
2004, and during three separate surveys in 2010 suggests that the facility has not
consistently provided quality care. Its history alone supports imposing a significant
penalty.

Petitioner does not claim that its financial condition affects its ability to pay the CMP.
17

With respect to the remaining factors, the evidence establishes that R145 was seriously
ill. Yet, as her condition deteriorated, staff did not timely report changes to her
physician. Notwithstanding explicit instructions from the respiratory therapist (and
prodding from the resident’s family), staff did not closely monitor her condition. Nurses
either failed to administer ordered treatments or failed to document that they had done so.
I find the deficiency extremely serious and the staff culpable. The penalty imposed is
therefore reasonable.

IV. Conclusion

Petitioner has conceded that, from September 23, 2011 through January 11, 2012, it was
not in substantial compliance with Medicare program requirements. From September 23
through October 27, 2011, it was not in substantial compliance with 42 C.F.R. § 483.25,
and its noncompliance posed immediate jeopardy to resident health and safety. I affirm
as reasonable the penalty imposed — $4,400 per day — for the period of immediate
jeopardy.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
